Citation Nr: 1820997	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Navy from May 1991 to May 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In the March 2011 rating decision, the RO, in pertinent part, denied service connection for PTSD and granted service connection for lumbar spine DDD with status-post L5-S1 discectomy and assigned an initial 40 percent rating, effective November 22, 2010.  The appellant appealed the RO's denial of service connection for PTSD and the initial 40 percent rating assigned for his service-connected low back disability.  

Before the appeal was certified to the Board, in an October 2017 rating decision, the RO granted service connection for radiculopathy, left lower extremity, and assigned an initial 20 percent rating, effective November 22, 2010.  The record currently available to the Board contains no indication that the appellant has initiated an appeal of the RO's determination.  In addition, in January 2018, the appellant testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  At the hearing, the appellant indicated that he was satisfied with the 20 percent rating assigned for his left lower extremity radiculopathy.  Thus, the matter is not currently before the Board.  

A review of the record indicates that the appellant has psychiatric diagnoses of major depressive disorder (MDD) and adjustment disorder in addition to posttraumatic stress disorder (PTSD).  The Board has thereafter recharacterized the appellant's initial claim for entitlement to service connection for PTSD more broadly and sympathetically as a claim for entitlement to service connection for a psychiatric disability, to include MDD, adjustment disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's thoracolumbar DDD, currently rated as 40 percent disabling,  does not manifest with ankylosis of the entire thoracolumbar spine, nor has he experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks, during the past 12 months.  

2.  The appellant's thoracolumbar DDD also produced associated reduced amplitude in the right peroneal motor nerve, prolonged latency in the right tibial h-reflex, and burning and shooting pain in the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar DDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a separate 10 percent initial rating, but no greater, for impairment of the right peroneal nerve have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.71a Note (1), 4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his thoracolumbar DDD, which is rated as 40 percent disabling, is more disabling than currently rated.  The appellant asserts that his disability should also include a separate compensable rating for right leg pain, as part of his thoracolumbar DDD.  

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

That formula provides that a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Turning to the medical evidence of record, in February 2011, in connection with his original claim, the appellant underwent a VA examination to determine the severity of his lower back disability.  At that examination, the appellant had forward flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees, left lateral rotation to 10 degrees.  Repetitive use testing showed no decrease in range of motion.  There was objective evidence of pain in the lumbar region.  The appellant had a positive straight leg raise test on both sides, with an onset of pain at 50 degrees on the right side and 20 degrees on the left side.  Muscle strength was 5/5 in the right leg and 4/5 in the left leg.  There was a decrease in sensitivity to touch on the left side.  The appellant was noted as using a cane to walk.  No ankylosis was noted.  It was noted that the appellant's service treatment records indicated that upon his initial in-service injury in 1992, the appellant complained of radiating pain in both thighs and numbness in both hips.  

The appellant received care for his low back pain through the VA from February 2011.  At a VA treatment episode in February 2011, where the appellant complained of bilateral lower extremity pain associated with his thoracolumbar DDD, testing showed diminished reflexes in both lower limbs and normal strength was noted bilaterally.  MRI results showed disc protrusion on the S1 nerve roots on both sides.  

February 2012 treatment gave a positive straight leg raise on the right side with a report of paresthesia, which is a burning and tingling sensation, on the right side and was traced back to the L5 vertebrae.  April 2012 VA treatment records also showed a positive straight leg test on the right leg at 30 degrees with 5/5 strength and 5/5 sensation.  

An August 2013 electromyography established that the appellant had reduced amplitude in the right peroneal motor nerve and prolonged latency in right tibial h-reflex testing.  It also revealed numbness and irritation of the entire left leg with reduced amplitude of the left tibial motor nerve and no left tibial h-reflex response.  While some muscles on the left side showed electrical instability, none of the muscles in the right leg did.  

VA treatment records from 2016 also contain complaints of shooting pains and a burning sensation in the right hip and thigh.  This was noted to be less problematic than the appellant's issues on the left side.  

In April 2017, the appellant had a spinal stimulator placed on his lumbar spine.  VA treatment records from after that surgery indicate that the appellant's pain issues were greatly improved after the implantation of the device.  

The appellant underwent a second VA examination in October 2017.  At that examination, the appellant stated that he has radiating pain into both lower extremities, with the left side being more frequent and affecting the entire leg while the radiating pain in the right leg was limited to just the thigh and only came every other day.  This examination relied on the August 2013 electromyography findings to assess the appellant's nerves.  

The October 2017 VA examination also examined the appellant's thoracolumbar DDD.  The appellant noted no flare-ups of his condition at that examination.  He was noted to have functional loss, not caused by increased pain, after sitting for 20 minutes, standing or walking for longer than 10 minutes, or lifting more than 25 pounds.  The appellant had forward flexion from 0-60 degrees, extension from 0-20 degrees, right lateral flexion from 0-20 degrees, left lateral flexion from 0-20 degrees, right lateral rotation from 0-30 degrees, and left lateral rotation from 0-30 degrees.  Pain was noted on the examination and caused functional loss in all ranges of motion, although there was no loss of range of motion after repetitive use testing.  The examiner found it would be speculation to estimate the appellant's loss of range of motion after repeated use over time because he was not being examined under those circumstances.  

The appellant had pain on weight bearing and no pain in non-weight bearing.  Passive range of motion testing was not conducted because it was deemed a medically inappropriate test for the appellant.  The appellant had normal muscle strength in both legs, no muscle atrophy, and a normal reflex examination on both sides.  He had decreased sensitivity to touch on the left side only.  Straight leg raise testing was negative on both sides.  He was diagnosed with mild radicular pain on the left side but none on the right at this examination.  There was no report of any other neurological impairment.  The examination found no evidence of ankylosis.  

The appellant at his hearing also testified that he has pain that radiates into both of his legs from his lower back.  The Board finds the appellant competent to testify about symptoms he has experienced and finds him credible as his testimony is consistent with the statements he has provided both at VA examinations, and in medical treatment.  

After considering all the evidence, the Board finds that a rating in excess of 40 percent for the appellant's thoracolumbar DDD is not warranted.  The record does not contain, and the appellant has not stated, that he has experienced any ankylosis of the thoracolumbar spine.  While the appellant has consistently reported pain and difficulty in movement as a result of his thoracolumbar DDD, the examination reports and treatment records above do not establish that he exhibits symptoms which would even approximate the next higher rating, including ankylosis of the thoracolumbar spine.  The Board notes that painful motion is already considered in his current rating.  

The Board has considered the implications of the recent decision in Correia, in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  28 Vet. App. 158 (2016).  However, the October 2017 VA examination specifically addressed Correia considerations in rendering its findings.  The results were that, while there was pain noted in weight bearing testing, that pain did not produce functional loss to the extent that it approximated the symptoms of the next higher disability rating.  The appellant has made statements that his back hurts on movement, but he is not shown to have ankylosis or symptoms approximating ankylosis in his thoracolumbar spine, which would be necessary to grant a higher rating.  

The Board has also considered additional limitation of function due to pain on range of motion and during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca, 8 Vet. App. at 206-07.  The Board notes that the appellant specifically denied that he experiences flare-ups of his condition at the October 2017 examination.  Regarding functional loss associated with repeated use over time, the examiner was not able to provide an estimate of the appellant's loss of range of motion in these circumstances as he was not being examined after repeated use over time.  However, repetitive testing did not demonstrate any loss of range of motion.  There was no sign of muscle atrophy or loss of strength, which would indicate disuse, at this examination.  Further, the appellant at no time has described functional limitations which would approximate the next higher disability rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of that assigned herein based on functional loss due to pain, incoordination, weakness, or fatigue.  

The Board has also considered whether separate ratings are warranted for any associated objective neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

As noted in the Introduction portion of this decision, the appellant is already in receipt of a 20 percent rating for moderate left sciatic nerve radiculopathy and that issue is not on appeal.  

In addition, the appellant has also reported since February 2011 that he experiences radiating pain in his right leg.  MRI results from this treatment revealed the appellant to have a disc protrusion at the S1 vertebrae that was impinging on the sciatic nerve on both sides.  At his February 2011 VA examination, it was noted that reports of shooting and burning pain in the right hip and thigh were part of his initial complaint after his injury in-service.  Service treatment records from November 1992 show complaints of bilateral radiating pain from the appellant's low back into both thighs.  Since this treatment he has consistently complained of symptoms of radiating pain in his right upper leg.  The appellant also had positive straight leg raise tests in February 2011 and February 2012.  His August 2013 electromyography showed reduced amplitude of the right peroneal nerve and reduced reflexes in the right leg.  

The Board notes that a diagnosis of radiculopathy was ruled out at the appellant's most recent VA examination.  He did not show any signs of muscle atrophy at his examination.  He had normal muscle strength, reflexes, and sensitivity to touch, as well as a negative straight leg test.  

After considering all the evidence, and granting the appellant the benefit of the doubt, the Board finds that a separate 10 percent rating is warranted for right leg radiculopathy associated with his service-connected back disability.  While the most recent examination did not produce a diagnosis of right radicular leg pain, the Board affords more probative weight to the prior clinical findings and the appellant's credible lay testimony which consistently indicate radicular symptomatology than the findings of a single VA examination.  Therefore, the Board finds the evidence supports a separate 10 percent rating for mild radicular pain.  A rating in excess of 10 percent is not warranted, however, absent lay or clinical evidence of moderate incomplete paralysis.  

In that regard, under Diagnostic Code 8521, which evaluates neuropathy of the external popliteal (common peroneal) nerve, a 10 percent rating is assigned for mild incomplete paralysis of the affected nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the affected nerve.  A 30 percent rating is assigned for severe incomplete paralysis of the affective nerve.  A 40 percent rating is assigned for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The medical and lay evidence of record suggests that the appellant's right lower extremity incomplete paralysis is at most mild and does not show evidence of moderate, or higher, incomplete paralysis.  The appellant has described his right lower extremity pain as episodic, occurring every other day, and there has been no showing of significant nonsensory findings such as atrophy or reduced strength.  Rather, examiners have consistently noted that no atrophy is present in the right lower extremity and strength is normal.  

The Board finds that the evidence of record shows that there are no other associated objective neurologic abnormalities during any period of the claim. Objective testing has not shown any other associated objective neurologic abnormalities.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a maximum 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least 6 weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board finds that the criteria for a rating in excess of 40 percent for the appellant's thoracolumbar DDD have not been met for any period of the claim.  The appellant's records do not indicate, and neither the appellant nor his representative have claimed, that he has had any periods of physician prescribed bed rest for his thoracolumbar DDD.  

The appellant has not raised any other issues with respect to his thoracolumbar DDD nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Although the appellant reports that he is unemployed and in receipt of disability benefits from the SSA for his low back and PTSD disabilities, there is no evidence, either lay or clinical, that his service-connected low back disability, standing alone, prevents him from obtaining and maintaining substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating greater than 40 percent for thoracolumbar DDD is denied.  

Entitlement to a separate initial 10 percent rating, but not greater, for right leg radiculopathy is granted.


REMAND

The appellant contends that service connection is warranted for a psychiatric disorder, to include PTSD.  The Board also notes that the appellant has a diagnosis of MDD from North Range Behavioral Health noted in private treatment records he submitted in December 2010.  He has another diagnosis of adjustment disorder from a January 2011 VA Homeless Program Note.  After a review of the record, the Board finds that further evidentiary development is necessary before deciding this claim.  

As a preliminary issue, the Board notes that the appellant stated at his hearing before the undersigned Veterans Law Judge that he received in-patient psychiatric treatment around December 2014 and January 2015 at Peak View Mental Hospital in Colorado Springs.  In addition, the appellant testified that he was in receipt of disability benefits from the Social Security Administration (SSA) due, in part, to his psychiatric disability.  The Board finds that these records should be obtained prior to any decision on this claim.   

The appellant's VA treatment records indicate he has a diagnosis of and is followed for PTSD within the VA system.  However, there is no indication of what his underlying stressor is from these VA treatment records.  He demonstrates symptoms typically associated with PTSD including anger, avoidance, and homicidal ideation.  

Since he filed his claim, the appellant has presented evidence regarding two stressors.  The first, mentioned in private treatment records he submitted from North Range Behavioral Health, was that he was in combat during the first Persian Gulf War.  The appellant stated that, although he was a member of the U.S. Navy, he was attached to a company of United States Marines and engaged in combat with enemy combatants through this assignment.  The appellant claimed at that time that he still experienced flashbacks related to this experience and that they haunt him.  He also claimed at that time that he suffered significant emotional and physical abuse from his father prior to his military service.  

Subsequently, in his testimony before Board, the appellant also claimed a second stressor from his time serving aboard the USS Eisenhower.  He stated that, while he was in the crow's nest watching the flight line one day, he saw a crewman blown overboard when a fighter jet was taking off.  He stated that he still has flashbacks of that incident.  

While the Board notes that the appellant did not respond to requests from the RO to assist in verifying his claimed stressors, the Board finds that further assistance is necessary in order to assist the appellant in verifying his now identified stressors.  

The Board further notes that the appellant has not been afforded a VA examination in relation to this claim for a psychiatric disability.  VA's duty to assist includes providing a medical opinion, when necessary, to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds, after a consideration of the evidence of record, that a medical opinion is necessary to determine whether the appellant's diagnoses of PTSD, MDD, and adjustment disorder, are related to his active service.  Therefore, the appellant should be afforded a full VA psychiatric evaluation to include an examination for PTSD and for other psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake the necessary efforts to corroborate the appellant's reported stressors, to include witnessing a crewmember getting blown overboard by a fighter jet on the USS Eisenhower.  

2.  The RO should undertake the necessary efforts to obtain all records pertaining to the appellant's treatment from Peak View Mental Hospital in Colorado Springs.  If the RO is unable to obtain these records through reasonable efforts, the appellant should be notified.  

3.  The RO should undertake the necessary efforts to obtain records pertaining to the appellant's award of disability benefits from the Social Security Administration, to include any medical records relied on in rendering that determination.  

4.  The appellant should be afforded a psychiatric examination to determine the nature and etiology of his psychiatric disability.  Access to the claims folder must be provided to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should identify all psychiatric disorders found on examination.  With respect to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the psychiatric disability had its onset during service, or is otherwise related to service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.

Based on the date of the Veteran's claim, the examiner is advised that the examination must use the diagnostic criteria from DSM-IV.

5.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claim.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


